DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-6 and 8-11 under 35 U.S.C. 101 is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-3, 6-8 and 10-11 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-3 and 5-11 under 35 U.S.C. 112(a), written description, is withdrawn in view of the amendment to or cancelation of the claims. Note amended claims are rejected as not enabled for their full scope under 35 USC 112(a) below; however, the previous rejection of claims 10 and 11 is moot in view of the cancelation of the claims.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (PLoS Pathogens, 8(3):1-20, March 2012, cited in the IDS filed 11/21/18), is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Bryceson et al. (Blood, 107(1):159-166, 2006, cited in the IDS filed 11/21/18) , is withdrawn in view of the amendment to or cancelation of the claims.
The rejection of claims 1, 3, 5, 6, and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0017713 A1 (cited in the IDS filed 3/27/19), as evidenced by Choi et al. (Clin. Diag. Lab. Immunol. 11(5):879-888, 2004), is withdrawn in view of the amendment to or cancelation of the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of diagnosing an NK cell synergistic activity-associated disease in general by testing NK cell activity by stimulating at least two distinguishable factors capable of synergistically stimulating NK cells, which at least two factors comprise NKG2D and 2B4 (CD244), by the method set forth in amended claim 1, does not reasonably provide enablement for wherein the NK cell synergistic activity-associated disease does not include a viral disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 1 has been amended to include the limitations of previous claims 10 and 11, which were rejected in the previous Office action as not enabled for their full scope.  Claim 1 is now drawn to a method of diagnosing an NK cell synergistic activity-associated disease in a subject by testing NK cell activity as set forth in the steps of the claim, but also specifies that the NK cell synergistic activity-associated disease is selected from a hypersensitive immune disease, an autoimmune disease, an immunodeficiency disease, immune rejection, histiocytosis, cancer, type 2 diabetes, and a parasitic infectious disease. Viral disease, previously appearing in now canceled claim 11, is absent from this list of associated diseases. 
As stated in the previous rejection of claims 10 and 11, “While detection of a lower synergistic activation level in NK cells from a subject’s sample compared to normal NK cells may indicate the subject is likely to have [an] NK cell synergistic activity-associated disease, it does not distinguish or identify what specific disease that is. Even though instant claim 11 lists broad families of disease, e.g., cancer, parasitic infectious disease, however, the method cannot distinguish one type of diseases from another.”  As claim 1 has been amended, it is unclear how the method can distinguish between diseases.  That is, when synergistic activation level of the subject sample is determined to be lower than the level of normal NK cells, how can that e.g., an autoimmune disease, based on NK cell synergistic activity as claimed.
For the reasons discussed above, including the breadth of the method steps in terms of factors being stimulated, the lack of factors specified, particularly those which in combination can produce a synergistic activation of NK cells, lack of limitation directed to what the comparison indicates, the support of the prior art for only certain factors in combination being capable of producing synergistic activation, as well as how comparison of synergistic activation of NK cells from diseased patients compares to normal NK cells, it would require undue experimentation to practice the method commensurate in scope with the claims.

Even though claims 10 and 11 have been canceled, Applicant’s argument (middle of p. 13 or Remarks) still pertains to the new rejection above: that Examples 3-7 of the specification describe an NK cell synergistic activity-associated disease can be diagnosed by activation NKG2D and 2B4 on NK cells. Therefore, the method is enabled. The argument has been fully considered, but is not persuasive. Both canceled claim 11 and currently amended claim 1 limit the diseases to certain types (now excluding viral disease).  It is maintained that while the method allows the artisan to diagnose a NK cell synergistic activity-associated disease in a subject, it does not enable distinguishing between diseases. Particularly as claim 1 is amended to recite a list of disease types that does not include a viral disease, it does not appear the method can diagnose the diseases listed based on the comparative level of NK cell synergistic activity because a difference in comparative activity might be due to, for example, a viral disease and not one of the listed disease types.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PLoS Pathogens, 8(3):1-20, March 2012, cited in the IDS filed 11/21/18) in view of Berrou et al. (PLoS ONE 8(4):1-11, e62418, Apr. 2013) and Saito et al. (Gastric Canc. 15:27-33, 2012).
Sun et al. teaches a method of testing NK cell activity of cell from a virally infected patient by stimulating the patient NK cells with two distinguishable factors expressed on NK cells, and comparing the activity of the stimulated patient NK cells with stimulated normal NK cells. One way this was done was by looking at NK cytotoxicity toward target cells. Cytotoxicity of NK cells on K562 cells was measured by purifying NK cells from subject samples of PBMCs (peripheral blood mononuclear cells, p. 4, col. 1, beginning of first paragraph), finding that NK cells from HBV (hepatitis B virus)-infected immune tolerant (IT) patients were significantly less cytotoxic than from healthy controls (HC, Fig. 2B). There was also a significant reduction in production of IFN-γ by NK cells from IT-phase patients compared with HC subjects (Fig. 2D-E; p. 4, col. 1, first paragraph).  Further, antiviral treatment of IT patients resulted in relatively increased NK-induced IFN-γ production compared to before treatment (Fig. 2G-H). NK cells 
Berrou et al. teaches that NKG2D expression was decreased on NK cells of patients with type-2 diabetes compared to NK cells from healthy controls (Fig. 1A, p. 7, col. 2, first paragraph). It was further found that in uncontrolled diabetes, levels of NKG2D expression were the lowest, correlating with increased HbA1c expression used as an indicator of uncontrolled diabetes (p. 7, col. 2, fourth paragraph). Also, degranulation induced by K562 cells was lower for NK cells from diabetic patients (p. 7, col. 2, last paragraph).
	Saito et al. teaches that NKG2D expressed on NK cells, which are active in control of several types of tumors and microbial infections by limiting the spread of the tumor and infectious cells is important for destruction of malignant cells (p. 27, col.1, beginning of “Introduction”). It is concluded (p. 31, col. 1, middle), “In the present study, we showed that NKG2D expression by circulating NK cells in gastric cancer patients was significantly lower than that in healthy controls. Furthermore, reduced NKG2D expression on NK cells was closely correlated with disease severity.” It is suggested that the decreased NKG2D NK cell expression is responsible for reduction of NK cell function and tumor progression (p. 31, col. 1, middle).
	It would have been obvious before the effective filing date of the instant invention to use the method of Sun et al. to diagnose not only an NK cell synergistic activity-associated disease which is a viral disease, but also a cancer or type 2 diabetes or other disease characterized by immune tolerance and decreased NK cell NKG2D receptor expression. Since a lower expression e.g., Sun et al.), one of ordinary skill in the art would reasonably have expected that a subject with a disease characterized by lower levels of NKG2D on NK cells compared to normal NK cells would necessarily have reduced synergistic activation level of their NK cells, e.g., NK cells from a subject with type-2 diabetes, cancer or other immune-tolerance-associated disease, when NKG2D and 2B4 expressed on the subject’s NK cells were stimulated for at least the reason that there is less NKG2D to be stimulated on the subject’s NK cells.  It would have been obvious to substitute the NK cells of one subject with an immune-tolerance-associated disease such as HPV with those of another, with the substitution yielding predictable results to one of ordinary skill in the art. 

It is noted that instant claim 7 describes the target cell of claim 6, but does not limit the stimulating agent of claim 6 to the target cell.  For the method of claim 6 be thus limited, claim 7 would need to using phrasing such as, ‘wherein the at least one stimulating agent is the target cell that specifically induces activity of the factors, and wherein the target cell is coated with an antibody against the at least two distinguishable factors, ...combination thereof.’  It is also noted that none of the prior art references have target cells coated with an antibody or fragment thereof.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 14, 2021